Citation Nr: 1018489	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1976 to 
April 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In March 2010, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A copy of that hearing transcript is 
associated with the claims files.


VACATUR

The Board issued a decision in April 2010 that denied 
entitlement to service connection for a back disorder.  

In April 2010, the Veteran's representative submitted a 
motion to vacate the April 2010 decision because the Veteran 
was denied due process.  In this regard, the representative 
pointed out that the record was not held open for the 60 days 
granted on the record at the March 2010 Board hearing and 
that the Board did not obtain VA Medical Center treatment 
records prior to making its April 2010 decision.  

The Board may vacate an appellate decision when the Veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2007).  In this case, it has been 
determined by the issuing Acting Veterans Law Judge that by 
proceeding with a decision without holding the record open 
for a complete 60 days and without consideration of evidence 
in constructive possession of VA, the Board's decision was in 
violation of due process.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
in the constructive possession of VA adjudicators during 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the Board vacates its decision of April 2010 
denying entitlement to service connection for a back 
disorder.  

In view of the Board's order vacating its April 2010 decision 
with regard to the issue of entitlement to service connection 
for a back disorder, that matter is being simultaneously 
remanded to the RO as though the April 2010 Board decision  
had never been issued.  


ORDER

The Board's April 9, 2010, decision denying entitlement to 
service connection for a back disorder is vacated.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a back disorder is decided.

At his March 2010 Board hearing, the Veteran reported that 
there were medical records that were not of record in his 
claims files.  The Veteran indicated that these records were 
from several different facilities, to include VA Medical 
Centers.  The Veteran has claimed that these records could 
help to substantiate his claim of entitlement to service 
connection for a back disorder.

As the Veteran claims that these records will help 
substantiate his claim, the Board finds that VA is obligated 
by its duty to assist to attempt to obtain the identified 
records, especially those deemed to be in the custody of VA, 
before a decision is rendered in this case.

Additionally, the Board notes that further development is in 
order to comply with the notice requirements of 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent treatment records that are 
not already of record, to include 
records of treatment from the 
facilities identified by the Veteran at 
his March 2010 Board hearing.  If the 
Veteran identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

All attempts to obtain these records 
should be recorded in the claims files.  
If such attempts should be 
unsuccessful, it should be so noted in 
the claims files and the Veteran and 
his representative should be notified 
of such and requested to provide a copy 
of the outstanding records.

3.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veterans claim of 
entitlement to service connection for a 
low back disorder in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


